UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4047
GRANT LEON TURNER,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
             N. Carlton Tilley, Jr., Chief District Judge.
                            (CR-01-209)

                      Submitted: June 13, 2002

                      Decided: June 21, 2002

  Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Benjamin D. Porter, MORROW, ALEXANDER, TASH, KURTZ &
PORTER, Winston-Salem, North Carolina, for Appellant. Anna Mills
Wagoner, United States Attorney, Robert A.J. Lang, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. TURNER
                              OPINION

PER CURIAM:

   Grant Leon Turner appeals his convictions and sentence for posses-
sion of a firearm by a convicted felon and retaliating against a wit-
ness, victim or informant. On appeal, he argues that (1) the district
court erred in publishing to the jury a transcript of a recording admit-
ted into evidence and (2) the district court violated Apprendi v. New
Jersey, 530 U.S. 466 (2000), by sentencing him as an armed career
criminal under 18 U.S.C. § 924(e) (1994) even though the issue of his
prior convictions was not submitted to the jury. We affirm.
   Whether to allow the use of transcripts to aid in the presentation
of tape-recorded evidence is within the district court’s sound discre-
tion. United States v. Collazo, 732 F.2d 1200, 1203 (4th Cir. 1984).
Here, the transcript was properly authenticated, and the district court
appropriately instructed the jury that the transcript was not evidence,
that the list of speakers in the transcript was not proof as to the iden-
tity of the speakers, and that any inconsistencies between the tran-
script and the recording should be resolved in favor of the recording.
As such, we find no abuse of discretion. Id. (noting that cautionary
instructions "cured any prejudice that might have resulted from dis-
crepancies between tape and transcript"); United States v. Clark, 986
F.2d 65, 69 (4th Cir. 1993) (holding that trial court did not abuse its
discretion in admitting a transcript of a recording even though defense
counsel did not stipulate to its accuracy).
   Next, we have recently held that prior convictions that qualify the
defendant for an armed career criminal sentence need not be charged
in the indictment and proved beyond a reasonable doubt. United
States v. Sterling, 283 F.3d 216, 220 (4th Cir. 2002) (holding that
Apprendi did not affect enhanced sentence under § 924(e)). We
decline Turner’s invitation to reconsider Sterling.
  Accordingly, we affirm Turner’s convictions and sentence. We dis-
pense with oral argument, because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.
                                                            AFFIRMED